        Case 1:19-cv-00801-DAD-JLT Document 31 Filed 07/31/20 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ADOLFO JUAREZ,                                       Case No.: 1:19-cv-0801- DAD - JLT
12                  Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
13           v.                                           (Doc. 30)

14   LOWE HOME CENTERS, LLC, et al.,
15                  Defendants.
16
17           The parties report that they have settled the matter and indicate they will seek dismissal of
18   the action soon. (Doc. 30) Thus, the Court ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than September 25,
20   2020;
21           2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court
23   imposing sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26
        Dated:     July 31, 2020                                /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
